Citation Nr: 0913732	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-06 758A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
(DM).

2.  Entitlement to service connection for a bilateral hand 
tremor.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a thyroid disorder.

6.  Entitlement to service connection for left shoulder 
arthritis.

7.  Entitlement to service connection for left hip fibrous 
dysplasia.

8.  Entitlement to service connection for left knee 
arthritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to October 
1969.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2004 rating action that denied service 
connection for DM, a bilateral hand tremor, COPD, 
hypertension, a thyroid disorder, left shoulder and knee 
arthritis, and left hip fibrous dysplasia.  

In October 2007, the Veteran at the RO testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge in Washington, D.C.

By decision of February 2008, the Board remanded this case to 
the RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  DM was not shown present in service or within 1 year of 
separation therefrom, and is not currently objectively 
demonstrated.

3.  A bilateral hand tremor was not shown present in service 
or within 1 year of separation therefrom, and is not 
currently objectively demonstrated.

4.  COPD was not shown present in service or for many years 
thereafter, and competent and persuasive medical opinion 
establishes no nexus between the current disability and the 
veteran's military service or any incident thereof.

5.  Hypertension was not shown present in service or for many 
years thereafter, and competent and persuasive medical 
opinion establishes no nexus between the current disability 
and the veteran's military service or any incident thereof.

6.  A thyroid disorder was not shown present in service or 
for many years thereafter, and competent and persuasive 
medical opinion establishes no nexus between the current 
disability and the veteran's military service or any incident 
thereof.

7.  Left shoulder arthritis was not shown present in service 
or for many years thereafter, and competent and persuasive 
medical opinion establishes no nexus between the current 
disability and the veteran's military service or any incident 
thereof.

8.  Left hip fibrous dysplasia was not shown present in 
service or for many years thereafter, and competent and 
persuasive medical opinion establishes no nexus between the 
current disability and the veteran's military service or any 
incident thereof.

9.  Left knee arthritis was not shown present in service or 
for many years thereafter, and competent and persuasive 
medical opinion establishes no nexus between the current 
disability and the veteran's military service or any incident 
thereof.




CONCLUSIONS OF LAW

1.  The criteria for service connection for DM are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2008).

2.  The criteria for service connection for a bilateral hand 
tremor are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

3.  The criteria for service connection for COPD are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

4.  The criteria for service connection for hypertension are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2008).

5.  The criteria for service connection for a thyroid 
disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2008).

6.  The criteria for service connection for left shoulder 
arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

7.  The criteria for service connection for left hip fibrous 
dysplasia are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

8.  The criteria for service connection for left knee 
arthritis are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

A May 2004 pre-rating RO letter informed the Veteran of the 
VA's responsibilities to notify and assist him in his claims, 
and what was needed to establish entitlement to service 
connection (evidence showing an injury or disease that began 
in or was made worse by his military service, or that there 
was an event in service that caused an injury or disease).  
Thereafter, he was afforded opportunities to respond.  The 
Board thus finds that the Veteran has received sufficient 
notice of the information and evidence needed to support his 
claims, and has been provided ample opportunity to submit 
such information and evidence.  

Additionally, the 2004 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA had 
received; what records it was responsible for obtaining, to 
include Federal records; and the type of records that it 
would make reasonable efforts to get.  The Board thus finds 
that the 2004 RO letter satisfies the statutory and 
regulatory requirement that the VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by the VA.  See Quartuccio v. Principi,   
16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 
content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, the May 
2004 document meeting the VCAA's notice requirements was 
furnished to the Veteran before the August 2004 rating action 
on appeal.  
    
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue, and the RO furnished the Veteran notice pertaining to 
the effective date information in a March 2006 letter, thus 
meeting the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining all 
available service and post-service medical records up to 
2008.  The Veteran was afforded comprehensive VA examinations 
in May 2004 and April 2008.  A copy of the February 1986 
Social Security Administration decision awarding the Veteran 
disability benefits from March 1984, together with the 
medical records underlying that determination, as well as a 
transcript of the veteran's October 2007 Board hearing 
testimony have been associated with the claims folder and 
considered in adjudicating these claims.  Significantly, the 
Veteran has not identified, nor does the record otherwise 
indicate, any existing, pertinent evidence, in addition to 
that noted above, that has not been obtained.  In January and 
March 2006, the Veteran stated that he had no additional 
information or evidence to submit in connection with his 
claims.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.    
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.        38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis, hypertension, DM, an 
endocrinopathy, or an organic disease of the nervous system 
becomes manifest to a degree of 10% within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.   

The Veteran contends that he currently suffers from DM, a 
bilateral hand tremor, COPD, hypertension, a thyroid 
disorder, left shoulder and knee arthritis, and left hip 
fibrous dysplasia that either had their onset in service or 
are a result of incidents of service.  He gave testimony to 
this effect at the October 2007 Board hearing, stating that 
he knew of no doctor who had related his lung disorder to his 
military service; that he was never told that he had high 
blood pressure in service, and that it had probably been 
diagnosed in the last several years; that he had been told 
that he had borderline DM; that he had had no thyroid 
problems in service; and that he may have injured his left 
shoulder, hip, and knee when hitting the ground in parachute 
jumps from airplanes in service, but that he never sought 
medical treatment for his shoulder, hip, or knee in service.

A.  Service Connection for DM and a Bilateral Hand Tremor

The service medical records are completely negative for 
complaints, findings, or diagnoses of any DM or hand tremor.  
The urine was negative for sugar on the January 1967 entrance 
and October 1969 separation examinations.  The Veteran denied 
neuritis on the October 1969 separation examination, the 
upper extremities were normal on examination, and 
neurological examination was normal.

Neither has DM or a bilateral hand tremor been objectively 
demonstrated in the post-service years.  Numerous post-
service VA and private hospital, examination, and medical 
history reports up to 2008 are negative for findings or 
diagnoses of any DM or bilateral hand tremor.  

With respect to DM, September 1973 VA examination and 
laboratory tests were negative for DM.  Laboratory tests 
during VA hospitalization from August to September 1974 were 
normal.  Laboratory tests during VA hospitalization from 
December 1975 to January 1976 were within normal limits, 
including tests for fasting blood sugar.  November 1977, 
October 1978, November 1983, and October 1984 VA urinalyses 
were within normal limits, although glucose was slightly 
elevated on the 1984 test.  A May 1995 VA urinalysis was 
unremarkable, and an October 1997 VA urinalysis was negative 
for sugar.  January 2002 VA laboratory tests showed no sign 
of DM, and a January 2004 VA urinalysis was negative for 
sugar.  On May 2004 VA examination the Veteran stated that 
his doctor had told him that he had borderline DM because of 
elevated blood glucose, but current examination showed no 
evidence of impaired glucose tolerance or DM.  November 2005 
VA laboratory tests showed elevated glucose.  Urinalysis on 
April 2008 VA examination was negative for glucose, and after 
review of the claims folder including the service and post-
service medical records, the physician opined that the 
Veteran had impaired glucose tolerance, but not DM.  

With respect to a hand tremor, September 1973 and November 
1977 VA neurological examinations were within normal limits, 
and no hand pathology was shown.  September 1979 VA 
examination of the extremities was negative, and April 1982 
VA neurological examination was intact.  May 1984 
neurological examination of the extremities by N. V., M.D., 
was normal; the Veteran was noted to be anxious and fidgety.  
On September 1984 VA neurological examination, the motor 
system was normal, with no abnormal involuntary movement.  
April 1999 neurological examination by N. S., M.D., showed no 
hand pathology.  May 2004 VA examination showed a very, very, 
mild fine hand tremor that could not be reproduced with 
finger-to-nose testing or other testing for coordination, all 
of which were normal; there was no other observed tremor or 
involuntary movement.  The examiner concluded that the 
veteran's bilateral hand tremor was likely associated with 
anxiety, as there was no evidence of intention or other 
tremor or neurologic impairment by examination.  April 2008 
VA examination showed no evidence of a tremor disorder of the 
hands, and after review of the claims folder including the 
service and post-service medical records, the physician 
commented that there was no evidence of a tremor disorder in 
the service medical records or soon after discharge from 
service.            

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Where, as here, there is no 
competent evidence that shows the current existence of DM or 
a bilateral hand tremor for which service connection is 
sought (and hence, no evidence of a nexus between any such 
disability and service), there can be no valid claim for 
service connection.  See Gilpin v. West,  155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As the competent medical evidence of record does not 
show the current existence of DM or a bilateral hand tremor, 
the Board finds that service connection therefor is not 
warranted. 

In addition to the medical evidence, the Board has considered 
the veteran's assertions and testimony; however, such do not 
provide any basis for allowance of the claims.  While the 
Veteran may believe that he currently has DM and a bilateral 
hand tremor that are related to his military service, there 
is no credible evidentiary support for such contentions.  The 
Board emphasizes that the appellant is competent to offer 
evidence as to facts within his personal knowledge, such as 
his own symptoms.  However, medical questions of diagnosis 
and etiology are within the province of trained medical 
professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layman without the appropriate medical training 
or expertise, the appellant simply is not competent to render 
an opinion on such medical matters.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski,      
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997)  (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, his 
assertions in this regard have no probative value.

Under these circumstances, the Board concludes that service 
connection for DM and a bilateral hand tremor must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claims, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).



B.  Service Connection for COPD, Hypertension, a Thyroid 
Disorder,                 Left Shoulder and Knee Arthritis, 
and Left Hip Fibrous Dysplasia

The service medical records are completely negative for 
findings or diagnoses of any COPD, hypertension, thyroid 
disorder, left shoulder and knee arthritis, and left hip 
fibrous dysplasia.  The Veteran denied asthma, shortness of 
breath, and a chronic cough on the October 1969 separation 
examination, the lungs and chest were normal on examination, 
and a chest X-ray was negative.  The heart and vascular 
system were normal on January 1967 entrance examination, and 
a blood pressure reading of 106/66 was recorded.  The veteran 
denied high blood pressure on October 1969 separation 
examination, and the heart and vascular system were normal on 
examination; a blood pressure reading of 130/80 was recorded.  
The endocrine system was normal on January 1967 entrance and 
October 1969 separation examinations.  The Veteran denied a 
history of swollen or painful joints, lameness, arthritis, 
bone or joint deformity, a painful or "trick" shoulder, and 
a "trick" or locked knee on October 1969 separation 
examination, and the upper and lower extremities were normal 
on examination.  

Post service, with respect to COPD, a September 1973 VA 
examination and chest X-ray were negative for COPD.  Chest X-
rays during VA hospitalizations from August to September 1974 
and from December 1975 to January 1976, and on September 1975 
VA examination were negative.  A November 1977 VA chest      
X-ray was normal.  The chest was clear on September 1979 VA 
examination.  The lungs were clear on April 1982 VA 
examination, and a chest X-ray showed no active disease.  The 
lungs were clear on May 1984 examination by H. V., M.D., and 
on July 1984 and September 1987 VA examinations.  On June 
1988 examination by P. M., M.D., the veteran gave a history 
of smoking 1 to 2 packs of cigarettes per day for 20 years.  
His family history was positive for COPD.  A current chest X-
ray was negative.  A March 1996 VA chest X-ray was negative 
for pulmonary disease, and the impression after examination 
was bronchitis; there was no history or medical opinion 
linking this to military service or any incident thereof.  
The Veteran was noted to be smoking 2 packs of cigarettes per 
day.  On September 1996 VA examination, the Veteran was noted 
to be smoking 2 to 3 packs of cigarettes per day.  October 
1997 VA chest X-rays revealed clear lungs and no active 
disease.  The lungs were clear on April 1999 examination by 
N. S., M.D., and on November 1998 examination by B. S., M.D.  
Bronchospasm was assessed after October 2000 examination by 
Dr. B. S., but there was no history or medical opinion 
linking this to military service or any incident thereof.  On 
May 2004 VA examination, the examiner noted the veteran's 44-
year smoking history, and that he currently smoked 2 to 3 
packs of cigarettes per day.  After examination, the 
diagnosis was COPD related to the veteran's long smoking 
history and ongoing tobacco dependence; there was no history 
or medical opinion linking this to military service or any 
incident thereof.  On April 2008 VA examination, the 
diagnosis was COPD, and after review of the claims folder 
including the service and post-service medical records, the 
physician opined that COPD did not occur during military 
service and did occur after service, and that there was no 
nexus between the current lung condition and any incident of 
the veteran's military service, inasmuch as there was no 
evidence of a lung condition in the service medical records 
or problems related to the lungs soon after separation from 
service.                     

With respect to hypertension, blood pressure readings of 
130/80, 140/96, 120/82, and 140/100 were recorded on 
September 1973, September 1975, August 1978, and September 
1979 VA examinations, respectively.  Blood pressure readings 
of 130/70, 118/80 and 110/74, 120/80, 132/77, 116/90, 133/86, 
and 124/80 were recorded on July 1981, March 1982, April 
1982, December 1982, November 1983, March 1984, and April 
1984 VA examinations, respectively.  A blood pressure reading 
of 120/85 was recorded on May 1984 examination by Dr. H. V.  
Blood pressure readings of 140/94, 140/84, 120/78, 134/78, 
150/98 and 132/84, and 139/78 were recorded on July 1984, 
August 1984, October 1984, September 1987, February 1988, and 
May 1988 VA examinations, respectively.  A blood pressure 
reading of 140/90 was recorded on June 1988 examination by P. 
M., M.D.  Blood pressure readings of 153/94, 156/94 and 
146/94 and 134/86, 120/94, 136/96, and 122/80 were recorded 
on February, March, April, June, and September 1996 VA 
examinations, respectively.  The assessments were 
hypertension on July 2003 and March 2004 VA outpatient 
examinations, but there was no history or medical opinion 
linking this to military service or any incident thereof.  On 
May 2004 VA examination, blood pressure readings of 114/76, 
107/70, and 116/77 were recorded, and the diagnosis was 
essential hypertension, but there was no history or medical 
opinion linking this to military service or any incident 
thereof.  On April 2008 VA examination, the Veteran gave a 
history of the onset of hypertension 5 to 6 years ago.  
Current blood pressure readings of 119/76, 111/74, and 115/78 
were recorded. The diagnosis was essential hypertension, and 
after review of the claims folder including the service and 
post-service medical records, the physician opined that 
hypertension did not occur during military service and did 
occur after service, and that there was no nexus between the 
current hypertension and any incident of the veteran's 
military service, inasmuch as there was no evidence of high 
blood pressure or hypertension in the service medical records 
or problems related to blood pressure soon after separation 
from service.                     

With respect to a thyroid disorder, no thyroid pathology was 
found on September 1973 VA examination.  Hypothyroidism was 
noted during VA hospitalization in May 1995, over 25 years 
post service, and again on March, April, and June 1996 VA 
examinations, but there was no history or medical opinion 
linking this to military service or any incident thereof.  On 
May 2004 VA examination, the diagnosis was hypothyroidism, 
onset 1995, and there was no history or medical opinion 
linking this to military service or any incident thereof.  On 
April 2008 VA examination, the diagnosis was hypothyroidism, 
and after review of the claims folder including the service 
and post-service medical records, the physician opined that 
hypothyroidism did not occur during military service and did 
occur after service, and that there was no nexus between the 
current thyroid problem and any incident of the veteran's 
military service, inasmuch as there was no evidence of a 
thyroid condition or other endocrine problem in the service 
medical records or problems related to the thyroid gland soon 
after separation from service.     

With respect to left shoulder and knee arthritis, September 
1973 VA examination showed no left shoulder or knee 
pathology.  Examination of the extremities was negative on 
September 1979 VA examination.  The extremities were normal 
on May 1984 examination by Dr. H. V.  VA examination and X-
rays showed left knee osteoarthritis in January 2002, over 32 
years post service, but there was no history or medical 
opinion linking this to military service or any incident 
thereof.  VA outpatient examination showed left shoulder 
trapezius spasm and X-rays revealed bilateral shoulder 
acromioclavicular joint degenerative changes in August and 
November 2003, respectively, some 34 years post service, but 
there was no history or medical opinion linking this to 
military service or any incident thereof.  On May 2004 VA 
examination, the Veteran denied any specific injury to the 
left shoulder or knee, and recalled no specific injury or 
trauma in military service, but inferred that he could have 
injured something when jumping out of an airplane.  Current 
examination showed normal left shoulder and knee range of 
motion.  A review of medical records indicated mild 
degenerative joint disease (DJD) of both shoulders and knees.  
The diagnoses were minimal left shoulder and mild left knee 
DJD by bone scan that the examiner opined were likely age-
related, with a normal physical examination; there was no 
medical opinion linking these to military service or any 
incident thereof.  On April 2008 VA examination, the 
diagnoses were left shoulder DJD with bone spurs and left 
knee DJD, and after review of the claims folder including the 
service and post-service medical records, the physician 
opined that left shoulder and knee arthritis did not occur 
during military service and did occur after service, and that 
there was no nexus between the current left shoulder or knee 
problem and any incident of the veteran's military service, 
inasmuch as there was no evidence of a left shoulder or knee 
condition or chronic shoulder or knee pain in the service 
medical records or problems related to the shoulder or knee 
soon after separation from service.  

With respect to the left hip, September 1973 VA examination 
showed no left hip pathology.  Examination of the extremities 
was negative on September 1979 VA examination.  The 
extremities were normal on May 1984 examination by Dr. H. V. 
VA magnetic resonance imaging revealed left hip polystotic 
fibrous dysplasia in December 2003, over 34 years post 
service, but there was no history or medical opinion linking 
this to military service or any incident thereof.  On May 
2004 VA examination, the Veteran could recall no specific hip 
injury related to military service, but inferred that he 
could have injured something when jumping out of an airplane.  
A review of medical records indicated left hip fibrous 
dysplasia which the examiner noted was a non-malignant 
finding.  Current examination showed full range of motion of 
the hips.  The diagnosis was left hip fibrous dysplasia, 
benign lesion, with normal hip examination, and there was no 
medical opinion linking this to military service or any 
incident thereof.  On April 2008 VA examination, the Veteran 
gave a history of the onset of left hip fibrous dysplasia 3 
or 4 years ago.  A review of March 2007 VA left hip X-rays 
revealed degenerative changes and a stable, non-aggressive 
defect in the left femoral neck which had previously been 
followed as fibrous dysplasia.  The diagnosis was left hip 
fibrous dysplasia, and after review of the claims folder 
including the service and post-service medical records, the 
physician opined that left hip fibrous dysplasia did not 
occur during military service and did occur after service, 
and that there was no nexus between the current left hip 
problem and any incident of the veteran's military service, 
inasmuch as there was no evidence of a left hip condition or 
hip pain in the service medical records or problems related 
to the hip soon after separation from service.  

The aforementioned evidence reveals that the veteran's COPD, 
hypertension, thyroid disorder, left shoulder and knee 
arthritis, and left hip fibrous dysplasia were all first 
manifested more than 1 year post service, and that the 
competent and persuasive evidence establishes no nexus 
between those disabilities and his military service or any 
incident thereof.  The medical opinions of record, the May 
2004 and April 2008 VA opinions, establish no nexus between 
the veteran's current COPD, hypertension, thyroid disorder, 
left shoulder and knee arthritis, and left hip fibrous 
dysplasia and his military service or any incident thereof.  
The Board accords great probative value to these VA medical 
opinions, particularly the 2008 VA physician's well-reasoned 
opinions, inasmuch as they were based on his thorough review 
of the veteran's claims folder containing his military, 
medical, and post-service history, including service and 
post-service medical records, and current examination of the 
Veteran, and the Veteran has submitted no medical opinions to 
the contrary.  
             
With respect to the veteran's assertions and testimony, the 
Board notes that he is competent to offer evidence as to 
facts within his personal knowledge, such as his own 
symptoms.  However, medical questions of diagnosis and 
etiology are within the province of trained medical 
professionals.  Jones, 7 Vet. App. at 137-38.  Thus, a layman 
such as the veteran, without the appropriate medical training 
or expertise, is not competent to render persuasive opinions 
on such a medical matters.  See Bostain, 11 Vet. App. at 127, 
citing Espiritu.  See also Routen, 10 Vet. App. at 186 (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  Hence, the veteran's 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for COPD, hypertension, a 
thyroid disorder, left shoulder and knee arthritis, and left 
hip fibrous dysplasia must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for DM is denied.

Service connection for a bilateral hand tremor is denied.

Service connection for COPD is denied.

Service connection for hypertension is denied.

Service connection for a thyroid disorder is denied.

Service connection for left shoulder arthritis is denied.

Service connection for left hip fibrous dysplasia is denied.

Service connection for left knee arthritis is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


